—Order of disposition, Family Court, New York County (George L. Jurow, J.), entered December 31, 1992, which adjudicated appellant a juvenile delinquent following a fact-finding determination (Jeffry H. Gallet, J.), entered December 11, 1992, that the appellant had committed an act, which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed him with the New York State Division for Youth, Title II, for a period of eighteen months, unanimously reversed on the law, and the petition dismissed, without costs.
The presentment agency properly concedes, in light of the fact that the supporting deposition, although signed, was not notarized, that the delinquency petition is jurisdictionally defective, and, accordingly, should be dismissed, since the petition failed to conform to Family Court Act § 311.2 (3), requiring the recitation of notarized, non-hearsay allegations establishing, if true, every element of the crime charged and the appellant’s commission thereof. Concur — Murphy, P. J., Sullivan, Rosenberger, Ross and Rubin, JJ.